Relator requests that this court compel respondent judge to rule on his motion for judicial release in State v. Krzemien, Cuyahoga County Court of Common Pleas Case Nos. CR-367518, CR 368637 and CR-365097.
A review of the docket in the underlying cases reflects that respondent denied relator's motion for judicial release by a journal entry issued in all three of the underlying cases and received for filing by the clerk on November 9, 1999. As a consequence, this action is moot.
We also note that relator:
did not file an R.C. 2969.25 (A) affidavit describing each civil action or appeal of a civil action he had filed in the previous five years in any state or federal court and also did not file an R.C. 2969.25 (C) certified statement by his prison cashier setting forth the balance in his private account for each of the preceding six months.
State ex rel. Hunter v. Cuyahoga Cty. Court of CommonPleas (2000), 88 Ohio St. 3d 176, 177, 724 N.E.2d 420, 421. As a consequence, we deny relator's claim of indigency and order him to pay costs. Id. at 420.
Accordingly, in light of the fact that relator obviously cannot prevail on the facts, we dismiss this action suasponte. State ex rel. Thompson v. Spon (1998),83 Ohio St. 3d 551, 553, 700 N.E.2d 1281, 1282. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58 (B).
Writ dismissed.
TERRENCE O'DONNELL, J. CONCURS
                                                   ANN DYKE ADMINISTRATIVE JUDGE